Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James F. Thompson (Reg. No. 36,699) on 13 May 2022.

The application has been amended as follows: 

In claims: 

1. (Amended) A method of synchronizing system directory information from a plurality of local directory controllers in a local domain of a data processing system to a cloud directory controller in a separate cloud domain, the system directory information including user account information describing each of a set of user accounts, including user authentication and authorization information, comprising:
		operating one of the local directory controllers as a primary domain controller having respective first connections to others of the local directory controllers and a second connection to the cloud directory controller, the each (1) maintain system directory information in a respective local directory object store and local directory event information in a respective local event log, and (2) create directory event reports from the local event log based on local changes to system directory information in the local directory object store, the other local directory controllers sending their respective directory event reports to the primary domain controller for forwarding the directory event information to the cloud directory controller by the primary domain controller; and
		by the primary domain controller:
		(1) subscribing to the directory event reports for selected directory events occurring at the other local directory controllers, the directory events including adding a new user, removing an existing user, and modifying information for an existing user, the directory events modifying the system directory information at the local directory controllers;
		(2) upon receiving the directory event reports from the other local directory controllers via the respective first connections, creating corresponding directory event records in an event log of the primary domain controller; and
		(3) forwarding contents of the directory event records of the event log of the primary domain controller to the cloud directory controller via the second connection for use in updating system directory information in the cloud domain.


8. (Amended) A computer for use as a primary domain controller being one of a plurality of local directory controllers in a local domain of a data processing system to maintain synchronization of system directory information from the local directory controllers to a cloud directory controller in a separate cloud domain, the system directory information including user account information describing each of a set of user accounts, including user authentication and authorization information, comprising:
		one or more processors;
		memory coupled to the processors; and
		input/output interface circuitry coupled to the memory and processors by one or more high-speed data buses, the input/output interface circuitry providing respective first connections to others of the local directory controllers and a second connection to the cloud directory controller, the each (1) maintain system directory information in a respective local directory object store and local directory event information in a respective local event log, and (2) create directory event reports from the local event log based on local changes to system directory information in the local directory object store, the other local directory controllers sending their respective directory event reports to the primary domain controller for forwarding the directory event information to the cloud directory controller by the primary domain controller,
		the memory storing computer program instructions which, when executed by the processors, cause the computer to perform a method including: 
		subscribing to directory event reports for selected directory events occurring at the other local directory controllers, the directory events including adding a new user, removing an existing user, and modifying information for an existing user the directory events modifying the system directory information at the local directory controllers;
		upon receiving the directory event reports from the other local directory controllers via the respective first connections, creating corresponding directory event records in an event log of the primary domain controller; and
		forwarding contents of the directory event records of the event log of the primary domain controller to the cloud directory controller via the second connection for use in updating system directory information in the cloud domain.


Allowable Subject Matter
Claims 1, 3-8, 10-14, 16-18, and 20 are allowed.

The following is an examiner’s statement of reasons for allowance: 
The proposed amendments clarify that one of the local controllers is designated as a primary controller, that all of the local controllers have the same directory maintenance and reporting functions, and that the designated primary domain controller has additional claimed functions including receiving directory events from the other local controllers, logging the directory events, and forwarding the directory events to the cloud directory controller. These features, in the context of the remainder of the claims, are not anticipated nor obvious in view of the cited references. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES D ADAMS whose telephone number is (571)272-3938. The examiner can normally be reached M-F, 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES D ADAMS/Primary Examiner, Art Unit 2152